Citation Nr: 1607388	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to October 2007.  The period of service from August 1995 to November 1999 was honorable.  The period of service from December 1999 thorugh October 2007 was dishonorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2014, the Board remanded the issue of entitlement to service connection for sleep apnea  to the RO via the Appeals Management Center AMC for further development and it has now been returned to the Board.  

In January 2014, the also Board granted service connection for tinnitus and right ear hearing loss.  In a January 2014 rating decision, the RO implemented the Board's decision.  The Veteran has not filed a Notice of Disagreement with regard to any appealable determination made in the January 2014 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, these issues are not in appellate status.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have sleep apnea due to any incident of his honorable period of active duty service. 


CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred or aggravated during his honorable period of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

Prior to initial adjudication, a letter dated in December 2009 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and VA medical treatment records have been obtained.  

The Veteran was not initially offered a VA examination in conjunction with his claim.  He submitted a positive nexus opinion from Dr. S. G., his VA physician.  In January 2014, the Board remanded this case so that Dr. S. G. could provide a more thorough rationale for his positive opinion.  The Board also requested that the examiner specifically determine whether the Veteran's sleep apnea was related to his period of honorable service from August 1995 to November 1999.  Alternatively, the Board stated that the opinion could be provided by a different examiner if Dr. S. G. was not available.  

In May 2014, Dr. S. G. provided an email to Dr. T. D., a VA examiner.  Drs. S. G. and T. D. rendered a speculative opinion.  They stated that it was "possible" that the Veteran had sleep apnea while on active duty.  Dr. T. D. stated that it was difficult to comment specifically on whether the sleep apnea was etiologically related to his first, honorable period of service.  He was only able to state that it was "possible" because it was "... not possible to pin point exact date of sleep apnea onset...."  

The examiner's use of speculative language such as "possible" damages the probative value of the examination, but not its adequacy.  A speculative opinion is adequate if the examiner provides a reason why a nonspeculative opinion could not be rendered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner reviewed the Veteran's claims file, which includes his STRs, the record of the sleep study diagnosing sleep apnea, and Dr. S. G.'s positive nexus opinion and subsequent email.  The examiner explained that even though he believed sleep apnea was present before 2007, it was not possible to estimate whether it was present during his period of honorable service based upon the record documenting his initial diagnosis.  His explanation rendered the opinion adequate.  Because an adequate opinion was provided, there was substantial compliance with the Board's January 2014 remand directives.  Remand for another examination or opinion is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As a preliminary matter, the Board notes that in June 2008, the RO found that the Veteran's period of service from November 1999 through October 2007 was not honorable for VA purposes.  He did not appeal that finding.  VA benefits are not payable unless the period of service that the claim is based upon was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(a) (2015).  Therefore, service connection is barred for any disability incurred in or aggravated by his second period of service.  

The Veteran was diagnosed with sleep apnea by sleep study in 2009.  In support of his claim, the Veteran submitted the April 2010 opinion of Dr. S. G., his VA physician.  Dr. S. G. stated that he treated the Veteran for sleep apnea which was diagnosed by sleep study in July 2009.  Dr. S. G. stated, 

[i]t is noteworthy that he was discharged from the Navy in October[] 2007, less than two years before his diagnosis.  Sleep apnea commonly is present for many years, or even decades, prior to formal diagnosis.  Given this, I think it is at least as likely as not that he suffered from this condition while on active duty in the military.  

Dr. S. G. did not take into account the fact that the Veteran's period of service from November 1999 through October 2007 was dishonorable, and therefore service connection cannot be granted for a disability that was incurred in or aggravated during that time.  Although Dr. S. G. stated that sleep apnea could be present for years or decades, his opinion does not show that the Veteran's sleep apnea began during his first, honorable period of active service as opposed to his second period of service, which was dishonorable.  Therefore, it does not provide probative evidence in support of his claim.  

As part of the opinion requested in the January 2014 remand, in May 2014, Dr. S. G. was asked to comment whether the Veteran's sleep apnea was related to his honorable period of service.  Dr. S. G. responded, 

[w]hile it is true that sleep apnea can be present for years, or even decades, prior to its diagnosis, the period of 10 years between his military service and his diagnosis makes this problematic.  I believe I can say that it is possible that he had the disorder while on active duty, but I can't say a whole lot more than that.  

The May 2014 opinion noted that the Veteran reported that in 1995, he woke up during the night, was sleepy during the day, and did not seek treatment for these problems until 2007, when he talked to a friend who had been diagnosed with sleep apnea.  The VA examiner noted that, "[t]he feeling is veteran has sleep apnea before 2007 (found in 2009 - 23 months after separation date 2007) and it is less likely as not secondary or related to his military activities (OSA is idiopathic/no cause, lots of people have sleep apnea without being in service)[.]"  The examiner then noted that the question of whether sleep apnea was related to his honorable period of service was "...hard to answer besides 'POSSIBLE' since it was not possible to pin point exact date of sleep apnea onset as per pulmonologist/chief of sleep lab Dr. G[]'s answer[.]"

Speculative language such as "possible" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the May 2014 opinion, including the email from Dr. S. G., is not probative.  

The remaining medical evidence of record does not address whether there is a link between the Veteran's honorable period of service and his sleep apnea.  The April 2010 and May 2014 VA opinions are not probative evidence.  Therefore, there is no probative evidence in favor of or against his claim.  

In his September 2010 VA Form 9, the Veteran asserted that the April 2010 positive nexus opinion could not be overlooked and stated that sleep apnea is often undiagnosed because, "[a]ccording to a recent report from the National Sleep Commission, 'physicians tend to not ask their patients about sleep.'"  Essentially, the Veteran asserts that he had sleep apnea prior to when it was diagnosed in 2009.  However, the question in this case is more narrow.  In this case, the evidence must address whether he had sleep apnea as a result of his first period of active service from August 1995 to November 1999.  

The Veteran is competent to report observable symptoms such as problems sleeping and daytime fatigue in 1995, during his honorable period of service.  Layno v. Brown, 6 Vet. App. 465 (1994).  His discussion of his symptoms is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's sleep apnea had its onset during his period of honorable service from August 1995 to November 1999, or his dishonorable service from November 1999 to October 2007, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining the etiology of the Veteran's sleep apnea requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Additionally, a VA examiner has stated that it is not possible to pin point when the sleep apnea began.  The Veteran's lay etiology opinion is not competent evidence.  

There is no probative medical or lay evidence of record to support the conclusion that the Veteran's sleep apnea began during his first period of honorable service from August 1995 to November 1999.  Therefore, the nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.

For these reasons, the Board finds that the preponderance of the evidence of record weighs against the claim of service connection for sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


